Title: To James Madison from Alexander White, 9 August 1789
From: White, Alexander
To: Madison, James


Dear Sir
Philada. 9th August 1789
I have not been long enough in this City to pretend to a knowledge of the general Sentiments of its Inhabitants. Those I have seen exclaim against the Salaries allowed our Officers, And make a particular handle of the 730 Dollars to the Door Keeper, they (Miers Fisher excepted) deem our own Wages too high, also the Salaries of the President and Vice President. In other Matters they express great satisfaction, Say the Revenue Laws are well drawn and think the Duties in general proper—Shew almost a childish anxiety for the removal of the Congress to this place, and pretend to count Votes by States and by Poll, treat the Idea of fixing the permanent Seat of Government in Patowmack within a Century to come as too rediculous to merit consideration, resting assured that whenever the Question is put, Dalaware will be the place. Brown the Printer of the Federal Gazette waited on me—to apologise as I conceived for a Publication in his Paper animadverting severely on the Proceedings of Congress. His Apology amounted to this, that as we had merited abuse, it was better bestowed by a Federalist than an Anti Federalist. It is possible some letters may come to me by Post. I intended to mention this to Mr Beckeley, and get him to inclose them for your direction, and Frank, but forgot it. I understand they will not come free to me when absent from Congress, must therefore request favr. of you. Present my Compliments to all the Gentlemen of our Club, It was with deep regret I left them, and the business of Congress unfinished. I am with the most sincere Regard Dear Sir Your &c
Alex White
P. S. My proper direction is at Woodville, near Winchester Virginia.
